Case: 21-2096    Document: 51     Page: 1   Filed: 06/22/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

           GOLDEN EYE MEDIA USA, INC.,
           Plaintiff-Counterdefendant-Appellee

    FARZAN DEHMOUBED, JENNIFER DUVALL,
            Counterdefendants-Appellees

                             v.

    EVO LIFESTYLE PRODUCTS LIMITED, FKA
            TROLLEY BAGS UK LTD,
        Defendant-Counterclaimant-Appellant
              ______________________

                        2021-2096
                  ______________________

     Appeal from the United States District Court for the
 Southern District of California in No. 3:18-cv-02109-BEN-
 LL, Senior Judge Roger T. Benitez.
                  ______________________

                  Decided: June 22, 2022
                  ______________________

     CODY R. LEJEUNE, LeJeune Law, PC, San Diego, CA,
 for appellees.

     MATTHEW L. CUTLER, Harness, Dickey & Pierce, PLC,
 St. Louis, MO, for appellant. Also represented by Glenn E.
 Forbis, Troy MI.
Case: 21-2096            Document: 51       Page: 2   Filed: 06/22/2022




 2                                  GOLDEN EYE MEDIA USA, INC. v.
                                  EVO LIFESTYLE PRODUCTS LIMITED


                         ______________________

     Before LOURIE, SCHALL, and REYNA, Circuit Judges.
 LOURIE, Circuit Judge.
       Evo Lifestyle Products Limited, formerly known as
 Trolley Bags UK Ltd (“TB UK”), appeals from a decision of
 the United States District Court for the Southern District
 of California granting summary judgment in favor of
 Golden Eye Media USA, Inc. (“GEM”). The court held that
 TB UK’s U.S. Patent D779,828 (the “’828 patent”) is invalid
 for reasons of functionality and obviousness, and that, even
 if it were valid, GEM did not infringe the patent or TB UK’s
 trademark. See Golden Eye Media USA, Inc. v. Trolley
 Bags UK Ltd., 525 F. Supp. 3d 1145 (S.D. Cal. 2021) (“De-
 cision”). We affirm.
                              BACKGROUND
     TB UK owns the ’828 patent. This patent is directed to
 a reusable and foldable shopping bag that fits within a
 shopping cart. Figures 1–6 illustrate the claimed design.



                                  1'1
                                  !~
                FIG. 1              FIG.2             FIG. 3




              FIG. 4                FIG.5             FIG.6
Case: 21-2096    Document: 51     Page: 3    Filed: 06/22/2022




 GOLDEN EYE MEDIA USA, INC. v.                             3
 EVO LIFESTYLE PRODUCTS LIMITED


 ’828 patent at Figs. 1–6. TB UK also claims a common law
 trademark for “TROLLEY BAGS.” TB UK sells reusable
 shopping cart bags that use the mark “TROLLEY BAGS.”
 GEM sells reusable shopping cart bags that use the mark
 “LOTUS TROLLEY BAGS.”
     In July 2017, TB UK sent a cease-and-desist letter to
 GEM, asserting that GEM’s sale of Lotus Bags infringed
 the ’828 patent and what it asserts is a “TROLLEY BAGS”
 common law trademark. 1 In September 2018, GEM then
 brought a declaratory judgment action against TB UK in
 the district court. GEM requested that the court find that
 (1) GEM did not infringe the ’828 patent, (2) that the ’828
 patent was invalid for (a) obviousness over Doyle 2 and
 Brennan, 3 and (b) functionality, and (3) that GEM did not
 infringe TB UK’s common law trademark. Both parties
 then moved for summary judgment.
     The district court granted GEM’s motion for summary
 judgment and held the ’828 patent invalid for functionality
 and obviousness, alternatively found that GEM did not in-
 fringe the ’828 patent, and found that GEM did not infringe
 TB UK’s common law trademark.
     TB UK appealed the district court’s grant of summary
 judgment. We have jurisdiction pursuant to 28 U.S.C.
 §1295(a)(1).




    1    As common law trademarks are created by use, see
 In re Int’l Flavors & Fragrances Inc., 183 F.3d 1361, 1366
 (Fed. Cir. 1999), this suit against products containing such
 a mark effectively concedes the mark’s existence.
     2   Doyle, Irish Patent Pub. S2009/0718. Doyle is di-
 rected to a reusable bag system and is owned by TB UK.
     3   Brennan et al., U.S. Patent 5,046,860. Brennan is
 directed to reusable shopping bag assemblies.
Case: 21-2096      Document: 51      Page: 4     Filed: 06/22/2022




 4                               GOLDEN EYE MEDIA USA, INC. v.
                               EVO LIFESTYLE PRODUCTS LIMITED


                          DISCUSSION
     We review the grant of summary judgment under the
 law of the regional circuit from which the case originates.
 See e.g., Grober v. Mako Prods., Inc., 686 F.3d 1335, 1344
 (Fed. Cir. 2012). The Ninth Circuit reviews a district
 court’s grant of summary judgment de novo. See e.g.,
 Branch Banking & Tr. Co. v. D.M.S.I., LLC, 871 F.3d 751,
 759 (9th Cir. 2017). Summary judgment is appropriate if,
 viewing the evidence in the light most favorable to the non-
 moving party, the movant shows that there is no genuine
 dispute as to any material fact and the movant is entitled
 to judgment as a matter of law. See Whitman v. Mineta,
 541 F.3d 929, 931 (9th Cir. 2008); see also Celotex Corp. v.
 Catrett, 477 U.S. 317, 322 (1986).
                        I. Functionality
     The district court held that the ’828 patent was invalid
 because its design was dictated by function. TB UK argues
 that the district court errs in that conclusion by asserting
 that it misapplied the Sport Dimension five-factor test re-
 lating to functionality. TB UK alleges that in the process
 of misapplying the test, the court failed to resolve disputed
 facts in favor of TB UK, the non-moving party, and applied
 the wrong legal standard, finding the patented design “dic-
 tated by function” instead of it being “dictated solely by
 function.” Appellant’s Br. at 13. GEM responds that the
 court properly applied the Sport Dimension test and cor-
 rectly found the design of the ’828 patent to be dictated by
 function.
       A district court’s finding that a patented design is dic-
 tated by function is reviewed for clear error. See Ethicon
 Endo-Surgery, Inc. v. Covidien, Inc., 796 F.3d 1312, 1328
 (Fed. Cir. 2015). For a design to be protectable by a design
 patent, “the design must not be governed solely by function,
 i.e., that this is not the only possible form of the article that
 could perform its function.” Rosco, Inc. v. Mirror Lite Co.,
 304 F.3d 1373, 1378 (Fed. Cir. 2002). A design patent is
Case: 21-2096    Document: 51      Page: 5    Filed: 06/22/2022




 GOLDEN EYE MEDIA USA, INC. v.                              5
 EVO LIFESTYLE PRODUCTS LIMITED


 invalid if the design is “dictated by the utilitarian purpose
 of the article.” High Point Design LLC v. Buyer’s Direct,
 Inc., 730 F.3d 1301, 1315 (Fed. Cir. 2013) (internal quota-
 tion marks omitted). In determining whether a design is
 dictated by function, courts consider whether (1) “the pro-
 tected design represents the best design,” (2) “alternative
 designs would adversely affect the utility of the specified
 article,” (3) “there are any concomitant utility patents,”
 (4) “the advertising touts particular features of the design
 as having specific utility,” and (5) “there are any elements
 in the design or an overall appearance clearly not dictated
 by function.” Sport Dimension, Inc. v. Coleman Co., 820
 F.3d 1316, 1322 (Fed. Cir. 2016).
      We agree with GEM that the district court did not com-
 mit clear error when it found the design of the ’828 patent
 to be functional. The “availability of alternative designs
 [is] an important—if not dispositive—factor in evaluating
 the legal functionality of a claimed design.” Ethicon, 796
 F.3d at 1329–30. After a thorough analysis, the court
 found that the horizontal poles of the claimed design were
 necessary for the purpose of the bag to fit in a cart while
 standing upright. See Decision at 1188. The court then
 found that an alternative design, for the poles or other fea-
 tures, would directly and adversely impact the functional-
 ity of the bag system and therefore that the first, second,
 and fifth Sport Dimension factors weighed in favor of inva-
 lidity. As for the third factor, whether there are any con-
 comitant utility patents that shed light on the functionality
 of the U.S. design patent, the court found that Doyle, while
 owned by TB UK, was not classified as a utility patent in
 Ireland and that Brennan was not owned by TB UK. Based
 on these findings, the court found that this factor did not
 weigh in favor or against invalidity.
     The court noted that, regarding the fourth factor, TB
 UK’s advertisements touted the utility of the bags. The
 court cited numerous examples demonstrating this fact, in-
 cluding a statement from TB UK’s website boasting that
Case: 21-2096     Document: 51     Page: 6    Filed: 06/22/2022




 6                             GOLDEN EYE MEDIA USA, INC. v.
                             EVO LIFESTYLE PRODUCTS LIMITED


 the bags “halve the time at the checkout as packing is
 quicker and easier without the hassle of holding bags
 open.” Decision at 1192. The court therefore found that
 this factor weighed in favor of invalidity. We consider that
 these findings are not clearly erroneous, and thus we af-
 firm its holding that the design of the ’828 patent is dic-
 tated by function. We also find that there are no genuine
 issues of material fact precluding summary judgment.
      TB UK argues that the district court did not consider
 all the alternative designs presented, but that was not nec-
 essary. TB UK discussed two alternative designs: (1) using
 two, larger bags to fill a shopping cart, and (2) a bag system
 in which the designer chooses not to fill the entire capacity
 of a shopping cart with the bags. The court properly dis-
 posed of those alternatives when it mentioned that “the
 only evidence of alternative designs [TB UK has] presented
 is that their bags could be smaller or bigger such that they
 would or would not fill the entire cart” and that these al-
 ternatives “directly impact[] the utility of the [’]828
 [p]atent.” Decision at 1186.
                       II. Obviousness
     TB UK also appeals the district court’s invalidation of
 the patent on the ground of obviousness. Having affirmed
 the patent’s invalidity for functionality we need not go fur-
 ther and review the obviousness determination. But, in the
 interest of thoroughness and because we are not the court
 of last resort, see Cardinal Chemical Co. v. Morton Int’l,
 Inc., 508 U.S. 83 (1993), we will address that ground as
 well.
     TB UK argues that the district court should have found
 that factual issues preclude a finding of summary judg-
 ment. In addition, it argues that the court erred in decid-
 ing that Doyle was a primary reference and that secondary
 references could be combined with Doyle to invalidate the
 ’828 patent. TB UK notes that the United States Patent
 and Trademark Office (“USPTO”) determined in its
Case: 21-2096      Document: 51      Page: 7     Filed: 06/22/2022




 GOLDEN EYE MEDIA USA, INC. v.                                   7
 EVO LIFESTYLE PRODUCTS LIMITED


 reexamination that Doyle was not invalidating prior art
 and that it was too different from the design of the ’828 pa-
 tent to be considered a primary reference. TB UK asserts
 that the USPTO’s determination underscores the incorrect-
 ness of the court’s conclusion that no genuine issues of ma-
 terial fact existed.
     GEM responds that the district court correctly deter-
 mined that Doyle was a primary reference that exhibited
 design characteristics that were basically the same as in
 the ’828 patent. GEM adds that the court properly found
 that Brennan was a secondary reference that could have
 been combined with Doyle to create a design with the same
 overall visual appearance as the claimed design of the ’828
 patent.
     Obviousness is a question of law that is reviewed de
 novo, based on underlying factual questions that are re-
 viewed for clear error. Honeywell Int’l, Inc. v. United
 States, 609 F.3d 1292, 1297 (Fed. Cir. 2010). The underly-
 ing factual inquiries include: (1) the scope and content of
 the prior art; (2) the level of ordinary skill in the art; (3) the
 differences between the claimed invention and the prior
 art; and (4) objective evidence of non-obviousness. Graham
 v. John Deere Co. of Kan. City, 383 U.S. 1, 17 (1966). Sum-
 mary judgment of obviousness is appropriate if “the con-
 tent of the prior art, the scope of the patent claim, and the
 level of ordinary skill in the art are not in material dispute,
 and the obviousness of the claim is apparent in light of
 these factors.” TriMed, Inc. v. Stryker Corp., 608 F.3d
 1333, 1341 (Fed. Cir. 2010) (citing KSR Int’l Co. v. Teleflex
 Inc., 550 U.S. 398, 427 (2007)).
    A determination of obviousness in design patents re-
 quires a two-step inquiry designed to determine whether a
 designer of ordinary skill in the art would have combined
 prior art references to create a design with the same overall
 visual appearance as the claimed design. See Durling v.
 Spectrum Furniture Co., 101 F.3d 100, 103 (Fed. Cir. 1996).
Case: 21-2096     Document: 51      Page: 8    Filed: 06/22/2022




 8                              GOLDEN EYE MEDIA USA, INC. v.
                              EVO LIFESTYLE PRODUCTS LIMITED


 The first step is to identify “a single reference, ‘. . . some-
 thing in existence, the design characteristics of which are
 basically the same as the claimed design.’” Id. (quoting In
 re Rosen, 673 F.2d 388, 391 (C.C.P.A. 1982)). To determine
 if a design is “basically the same,” the court looks to the
 “visual impression created by the patented design as a
 whole.” Id. This court has noted that “the trial court judge
 may determine almost instinctively whether the two de-
 signs create basically the same visual impression,” but
 “must communicate the reasoning behind th[at] decision.”
 Id.
    In the second step, other references “may be used to
 modify [the primary reference] to create a design that has
 the same overall visual appearance as the claimed design.”
 Id. These secondary references must be “so related [to the
 primary reference] that the appearance of certain orna-
 mental features in one would suggest the application of
 those features to the other.” Id.
     We agree with GEM that the design of the ’828 patent
 was properly determined to have been obvious at the time
 it was created. In step one, the district court properly con-
 sidered Doyle to be a primary reference. Despite Doyle
 having a different handle design and location, horizontal
 rods that differ in length and design, and a less rectangular
 shape compared to the ’828 patent’s design, the court con-
 cluded that the two designs created “basically the same”
 visual impression:
             Doyle Patent:           '828 Patent:




                   ,.,,
Case: 21-2096    Document: 51       Page: 9         Filed: 06/22/2022




 GOLDEN EYE MEDIA USA, INC. v.                                    9
 EVO LIFESTYLE PRODUCTS LIMITED


 Decision at 1198.
     The district court’s conclusion is consistent with our
 precedent where we have found that primary references
 may contain slight differences relative to a patented de-
 sign. See Spigen Korea Co. v. Ultraproof, Inc., 955 F.3d
 1379, 1383 (Fed. Cir. 2020) (explaining that “slight differ-
 ences” do not preclude a “basically the same” finding). Re-
 garding the difference in the handles, the court noted that
 “the Doyle Patent merely illustrates the flexibility of the
 handles while the [’]828 patent shows the handles in an
 upright position.” Decision at 1206. The court next con-
 cluded that any perceived difference in the length of the
 bag’s horizontal rod is slight and does not preclude a find-
 ing that the bags are “basically the same.” Lastly, the court
 also found the difference in the shape of the bags to be only
 slight. These findings regarding the differences between
 Doyle and the ’828 patent are not clearly erroneous, and
 thus we find that the court properly considered Doyle to be
 a primary reference.
     In step two, the district court properly analyzed multi-
 ple secondary references and concluded that the combina-
 tion of Doyle as a primary reference and Brennan as a
 secondary reference rendered the ’828 patent obvious.
 Brennan contains similar handle stitching to the ’828 pa-
 tent, and these handles combined with the bag shape and
 handles of Doyle would create a shopping cart bag that
 highly resembles the one claimed by the ’828 patent:
                 +        Brennan

                                              ,,. ,
                                              • I




 Decision at 1204.
Case: 21-2096     Document: 51      Page: 10    Filed: 06/22/2022




 10                             GOLDEN EYE MEDIA USA, INC. v.
                              EVO LIFESTYLE PRODUCTS LIMITED


    The district court therefore did not commit clear error
 by combining Doyle and Brennan and determining that the
 combination of these two references would have rendered
 the ’828 patent obvious. Thus, we affirm the court’s hold-
 ing that the combination of Doyle and Brennan invalidated
 the ’828 patented design for being obvious.
     In light of our affirmance of the district court’s separate
 holdings of invalidity on both functionality and obvious-
 ness, the court’s decision addressing infringement is moot.
 We thus do not address TB UK’s appeal from that portion
 of the court’s decision.
                 III. Trademark Infringement
    TB UK argues that the district court improperly
 weighed and critiqued underlying evidence when conduct-
 ing its likelihood of confusion analysis relating to the trade-
 mark claim. GEM responds that TB UK failed to present
 any evidence showing a likelihood of confusion, and the
 court properly found that there was no genuine dispute of
 material fact concerning likelihood of confusion.
     We have jurisdiction over the appeal of the district
 court’s summary judgment ruling against TB UK’s trade-
 mark infringement claim because it was part of a com-
 plaint containing non-frivolous claims of patent
 infringement. See Atari, Inc. v. JS & A Grp., Inc., 747 F.2d
 1422, 1427–30 (Fed. Cir. 1984) (discussing appellate juris-
 diction over copyright and other non-patent issues in the
 Federal Circuit when a complaint also includes a claim
 arising under patent law); see also Zenith Elecs. Corp. v.
 Exzec, Inc., 182 F.3d 1340, 1346 (Fed. Cir. 1999) (“Because
 the complaint contained patent infringement claims, the
 district court’s jurisdiction arose under 28 U.S.C. § 1338(a).
 This established the path of appeal, giving exclusive juris-
 diction in this court pursuant to . . . [] 1295(a)(1).”); Abbott
 Lab’ys v. Brennan, 952 F.2d 1346, 1349–50 (Fed. Cir. 1991)
 (“The path of appeal is determined by the basis of jurisdic-
 tion in the district court, and is not controlled by the
Case: 21-2096    Document: 51      Page: 11    Filed: 06/22/2022




 GOLDEN EYE MEDIA USA, INC. v.                              11
 EVO LIFESTYLE PRODUCTS LIMITED


 district court's decision or the substance of the issues that
 are appealed.").
     "In a trademark case, we apply the law of the applicable
 regional circuit, in this case, the Ninth Circuit." Nautilus
 Grp., Inc. v. ICON Health & Fitness, Inc. , 372 F.3d 1330,
 1334 (Fed. Cir. 2004). "Likelihood of confusion is the type
 of mixed question [that is] suited to clearly erroneous re-
 view." Levi Strauss & Co. v. Blue Bell, Inc., 778 F.2d 1352,
 1355 (9th Cir. 1985) (en bane). The Ninth Circuit examines
 eight factors when evaluating trademark infringement
 claims. AMF Inc. v. Sleekcraft Boats, 599 F.2d 341, 348-
 49 (9th Cir. 1979). These eight factors are: (1) strength of
 the mark, (2) proximity of the goods in trade channels,
 (3) similarity of the marks, (4) evidence of actual confusion,
 (5) marketing channels used, (6) type of goods and the de-
 gree of care likely to be exercised by the purchaser, (7) de-
 fendant's intent in selecting the mark, and (8) likelihood of
 expansion of the product lines. Id.
     vVe agree with GEM that the district court properly an-
 alyzed the Sleekcraft factors and held that there was no
 genuine dispute of material fact as to noninfringement of
 TB UK's "TROLLEY BAGS" trademark. In analyzing the
 "trolley bag" logo of GEM's product and TB UK's product,
 the court first noted that the two logos were markedly dif-
 ferent:
       GEM's Logo                   TB UK's Logo
Case: 21-2096    Document: 51     Page: 12    Filed: 06/22/2022




 12                            GOLDEN EYE MEDIA USA, INC. v.
                             EVO LIFESTYLE PRODUCTS LIMITED


 See Decision at 1220. A quick inspection, see above, shows
 the words TROLLEY BAG to be of quite different size and
 location in the overall mark, and the colors are also very
 different. Despite these differences, the court construed TB
 UK’s trademark infringement claims to pertain to the use
 of “TROLLEY BAG” in each logo. Under this construction,
 the court analyzed each of the Sleekcraft factors and found
 that, while the proximity of the goods factor weighed in TB
 UK’s favor, all other factors weighed in GEM’s favor. The
 court also noted that, despite both marks using the
 “TROLLEY BAG” term, the dominance of other logos on
 the bags, distinctive coloring, and overall appearance made
 the marks dissimilar. Lastly, the court pointed out that TB
 UK failed to provide evidence of actual confusion from use
 of the marks. For these reasons, the court found that there
 was no genuine dispute of material fact as to the likelihood
 of confusion and that TB UK’s common law trademark was
 not infringed. The court’s analysis of the Sleekcraft factors
 was not clearly erroneous, and we do not find any instance
 where the court overstepped its role by improperly weigh-
 ing and critiquing underlying evidence. Thus, we affirm
 the court’s holding that the “TROLLEY BAGS” common
 law trademark was not infringed.
                        CONCLUSION
      We have considered TB UK’s remaining arguments but
 find them unpersuasive. For the foregoing reasons, the de-
 cision of the district court is affirmed.
                        AFFIRMED